                  IN THE
  Case: 1:18-cv-08175    UNITED
                      Document    STATES
                               #: 242 Filed:DISTRICT   COURT
                                             11/16/20 Page 1 of 1 PageID #:7937
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

KOVE IO, INC.,                                    )
                               Plaintiff,         )
                                                  )
        v.                                        )
                                                  )   Civil Action No. 1:18-cv-08175
AMAZON WEB SERVICES, INC.,                        )   Hon. Rebecca R. Pallmeyer
                                                  )   Hon. Sheila M. Finnegan,
                               Defendant.         )   Magistrate Judge
                                                  )

                                  AMENDED SCHEDULING ORDER

        The Court hereby sets the following case deadlines, good cause having been found therefor:

Event                                        Current Deadline           Revised Deadline
                                             (ECF No. 207)
Close of Initial Fact Discovery              November 20, 2020          March 15, 2021
Kove’s Responsive Claim Construction         November 17, 2020          November 24, 2020
Brief
Amazon’s Reply Claim Construction             December 8, 2020         December 22, 2020
Brief
Joint Claim Construction Chart               December 15, 2020         December 29, 2020
Claim Construction                           3 days before the Markman Hearing
Demonstrative Exhibits, etc. to be
exchanged (LPR 4.3)
Markman Hearing (LPR 4.3)                    Within 28 days of the filing of the reply claim
                                             construction brief or at the Court’s convenience
Parties agree to re-open fact discovery in   Upon entry of claim construction ruling
light of the claim construction ruling
(LPR 1.3)
Parties Submit Proposed Deadlines for        14 days after entry of the claim construction ruling
Remaining Case Events (including close
of fact discovery, expert discovery dates,
dispositive motion cutoff date, etc.)


IT IS SO ORDERED

Date: 11/16/2020                             ____________________________________
                                             Honorable Sheila M. Finnegan
                                             UNITED STATES MAGISTRATE JUDGE
